IN THE COURT OF CRIMINAL APPEALS
                        OF TEXAS
                                      NO. WR-78,954-02



                    EX PARTE KEVIN MICHAEL SHEA, Applicant



               ON APPLICATION FOR WRIT OF HABEAS CORPUS
                         CAUSE NUMBER 31,368-B
                     TH
            IN THE 66 JUDICIAL DISTRICT COURT HILL COUNTY


       Per curiam.


                                           ORDER

       Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure,

the clerk of the trial court transmitted to this Court this application for writ of habeas corpus.

Ex parte Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of

indecency with a child and sentenced to ninety-nine years’ imprisonment. The Tenth Court

of Appeals affirmed his conviction. Shea v. State, 167 S.W.3d 98 (Tex. App.–Waco 2005).

       Applicant claims that the complainant is now recanting the allegations against him and
he is therefore entitled to relief. This Court remanded the application for a live hearing to

have the complainant testify. The district court appointed a master to conduct the writ

hearing. The master signed findings of fact recommending to this Court that the application

be granted. The district judge disagreed, did not adopt the master’s findings, and signed his

own findings recommending to this Court that the application be denied.

       After a thorough independent review of both the trial record and the habeas record in

this case, this Court finds that Applicant did not meet his burden to obtain habeas relief.

       Applicant’s habeas claims based on the recantation of the complainant are denied. His

claims of jury charge error and denial of a lesser included offense instruction, which are

based on the trial record, are dismissed as subsequent. T EX. C RIM. A PP. Art. 11.07 §4.




Filed: September 17, 2014
Do not publish